Exhibit 10.1

W. R. GRACE & CO. ("Company")
NONSTATUTORY STOCK OPTION
The Amended and Restated W. R. Grace & Co. [ ] Stock Incentive Plan ("Plan")
Granted To:            
Date of Grant:    
Expiration Date:    
In accordance with the Plan (a copy of which is attached), you have been granted
an Option to purchase [ ] total options shares of Common Stock, as defined in
the Plan ("Option"), upon the following terms and conditions:
(1)The purchase price is $[ ]
(2)Subject to the other provisions hereof, this Option shall become exercisable
as follows:
<1> shares on [ ]
<2> shares on [ ]
<3> shares on [ ]
Once exercisable, an installment may be exercised at any time, in whole or in
part, until the expiration or termination of this Option.
(3)This Option shall not be treated as an Incentive Stock Option (as such term
is defined in the Plan).
(4)This Option may be exercised only by accessing your account at
www.etrade.com/stockplans. E*Trade Financial can also be reached by phone at
(800) 838-0908 or (650) 599-0125 if calling from outside the United States and
Canada. E*Trade Financial will coordinate the exercise with the Company. The
purchase price shall be paid in cash or, with the permission of the Company
(which may be subject to certain conditions), in shares of Common Stock or in a
combination of cash and such shares (see section 6(a) of the Plan).
(5)Neither this Option nor any right thereunder nor any interest therein may be
assigned or transferred by you, except by will or the laws of descent and
distribution. This Option is exercisable during your lifetime only by you. If
you cease to serve the Company or a Subsidiary (as defined in the Plan), this
Option shall terminate as provided in section 6(d) of the Plan, subject,
however, to the following:
(a) In the event you should become incapacitated or die and neither you nor your
legal representative(s) or other person(s) entitled to exercise this Option
exercise this Option to the fullest extent possible on or before its
termination, the Company shall pay you, your legal representative(s) or such
other person(s), as the case may be, an amount of money equal to the Fair Market
Value (as defined under the Plan) of any shares remaining subject to this Option
on the last date it could have been exercised, less the aggregate purchase price
of such shares.
(b) Notwithstanding any provision of the Plan, in the event (i) you voluntarily
retire under a retirement plan of the Company or a Subsidiary prior to the date
on which the first installment of this Option becomes exercisable and (ii) you
do not continue to serve the Company or a Subsidiary until such date, this
Option shall terminate as of the date you cease to serve.
(6)If you are or become an employee of a Subsidiary, the Company's obligations
hereunder shall be contingent on the Subsidiary's agreement that (a) the Company
may administer this Plan on its behalf and, (b) upon the exercise of this
Option, the Subsidiary will purchase from the Company the shares subject to the
exercise at their Fair Market Value on the date of exercise, such shares to be
then transferred by the Subsidiary to you upon your payment of the purchase
price to the Subsidiary. Where appropriate,



--------------------------------------------------------------------------------






such approval and agreement of the Subsidiary shall be indicated by its
signature below. The provisions of this paragraph and the obligations of the
Subsidiary so undertaken may be waived by the Company, in whole or in part, at
any time or from time to time.
(7)The Plan is hereby incorporated by reference. Terms defined in the Plan shall
have the same meaning herein. This Option is granted subject to the Plan and
shall be construed in conformity with the Plan.
W. R. GRACE & CO.


BY    _________________________________




This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

